     Case 2:18-cv-01851-WBS-KJN Document 115 Filed 05/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PRICE SIMMS HOLDINGS, LLC, et al.,               No. 2:18-cv-1851-WBS-KJN
12                       Plaintiffs,                   ORDER RESCHEDULING TELEPHONIC
                                                       STATUS CONFERENCE AND
13           v.                                        ORDER TO APPEAR
14    CANDLE3, LLC., et al.,                           (ECF Nos. 109-114.)
15                       Defendants.
16

17          On May 26, 2020, the court scheduled a telephonic status conference to discuss plaintiff’s

18   pending motion to compel (ECF No. 97) and the status of counsel for defendant Candle3. (See

19   ECF No. 114.) Due to a scheduling conflict, the court must reschedule the telephonic hearing.

20          Further, the court has previously indicated to Attorney Jensen that if she is representing

21   Candle3, she should so inform the court by filing her pro hac vice application. (See ECF No.

22   111.) The court infers from Ms. Jensen’s silence that Candle3 has not engaged her as counsel—

23   despite Ms. Jensen’s earlier declaration that she is “willing and ready to represent Candle3”

24   pending approval of her pro hac vice application (which was never filed, according to the court’s

25   records). (See ECF Nos. 109, 114.) However, given that Candle3 cannot proceed without

26   counsel, the court cannot accept an inference as fact. Thus, Ms. Jensen shall appear at the

27   rescheduled telephonic hearing—regardless of whether she is or is not representing Candle3.

28   ///
                                                       1
     Case 2:18-cv-01851-WBS-KJN Document 115 Filed 05/29/20 Page 2 of 2

 1               This order shall be served on the parties as normal, as well as on Mr. White and Ms.

 2   Jenson at the following physical and electronic addresses:

 3                 Candle3, LLC                                Candle3, LLC
 4                  Attn: James White and Ray Marshall          Attn: James White and Ray Marshall
 5                  2222 Martin St #214                         4060 S Kalamath St.
 6                  Irvine, CA 92612                            Englewood, CO 80110
 7                 Jensen Dulaney                              Erin M. Jensen
 8                  Attn: Erin M. Jensen                        ejensen@jensendulaney.com
 9                  444 East Pikes Peak Avenue, ^200
10                  Colorado Springs, CO 80903
11               Accordingly, it is hereby ORDERED that:
12                  1. The informal telephonic discovery conference is RESET to June 10, 2020, at 10:00
13                      a.m. PST. In addition to plaintiffs’ counsel, Mr. White (or another individual with
14                      authority to represent Candle3 in this matter) and Ms. Jensen are ordered to appear
15                      by telephone at this hearing. The parties are instructed to call 5 minutes prior the
16                      hearing into the conference line 1-888-363-4734 and use the access code 1245690
17                      plus # and security code 4223 plus # when prompted;
18                  2. Candle3 is warned that a failure to respond to this order, or failure of Mr. White to
19                      appear at the telephonic conference, may constitute additional grounds for sanction
20                      which may include a default judgment being entered against the company; and
21                  3. The Clerk of the Court shall serve this order on plaintiffs, on Mr. White at both of
22                      Candle3’s addresses, and Attorney Jensen, as detailed in this order.
23   Dated: May 29, 2020
24

25
     pric.1851
26
27

28
                                                           2
